449 F.2d 153
Billy Bob WILLIAMS et ux., Plaintiffs-Appellants,v.Dr. Dwight DILL et al., Defendants-Appellees.
No. 71-2448 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 20, 1971.Rehearing and Rehearing En Banc Denied Nov. 16, 1971.

Rosemary Williams, pro se.
Henry H. Harbour, John M. Smith, Longview, Tex., M. D. Carlock, Winnsboro, Tex., Smead, Roberts, Harbour, Smith, Harris & French, Longview, Tex., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966